COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-334-CV

DOROTHY MENEFEE, INDIVIDUALLY                                  APPELLANTS
AND AS NEXT FRIEND OF EVOLLA TUTT
AND EVOLLA TUTT

                                       V.

LOUIS E. COSTELLO, M.D.,                                        APPELLEES
JACQUELINE A. FRAZER, M.D.,
ADEL ZAKHARY, M.D., MID-CITIES
NEUROLOGY ASSOCIATES, P.A., SCOTT
HALL, M.D., JAMES M. BARRY, M.D.,
LEWIS JONES, M.D.,
DAN ALLAN WADDELL, D.O., ET AL.

                                   ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellants’ “Motion To Dismiss Notice of Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




     1
         … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 15, 2009




                                      2